USCA11 Case: 20-12718       Date Filed: 06/14/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-12718
                    ____________________

AMBAR PRATT,
as Assignee of Marise S. Eason
f.k.a. Ambar Torres,
                                              Plaintiff-Appellant,
versus
GOVERNMENT EMPLOYEES INSURANCE COMPANY,


                                            Defendant-Appellee,


HARTFORD FIRE INSURANCE COMPANY,


                                                      Defendant.
USCA11 Case: 20-12718      Date Filed: 06/14/2022   Page: 2 of 2




2                     Opinion of the Court               20-12718

                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:18-cv-01607-CEH-AEP
                   ____________________

Before BRANCH, GRANT, and ED CARNES, Circuit Judges.
PER CURIAM:
      This case is remanded for further consideration in light of
McNamara v. GEICO, 30 F.4th 1055 (11th Cir. 2022). We imply no
view on any remaining issues in the case.
      VACATED and REMANDED.